

116 HR 6762 IH: COVID-19 Earned Income Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6762IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Higgins of New York (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide COVID–19 related assistance through a special earned income rule for purposes of the refundable child and earned income credits for taxable year 2020.1.Short titleThis Act may be cited as the COVID-19 Earned Income Act.2.Special rule for determining earned income(a)In generalIf the earned income (as defined in section 32(c)(2) of the Internal Revenue Code of 1986) of a taxpayer for the applicable taxable year is less than the earned income (as so defined) of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting—(1)such earned income for the preceding taxable year; for(2)such earned income for the applicable taxable year.(b)Applicable taxable yearFor purposes of this section, the term applicable taxable year means taxable year 2020.